Citation Nr: 1813728	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-34 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In June 2016 the Veteran presented testimony at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

After a review of all evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims for entitlement to service connection for bilateral hearing loss and tinnitus, to include obtaining outstanding post service treatment records.

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus that he contends is related to excessive noise exposure during military service.  During the Board hearing, the Veteran explained that he was exposed to constant noise involving cannon fire for a six month period, eight hours a day, five times a week, during service and he was provided no ear protection.  He also explained working in an industrial shredding unit during service, with hearing protection that was not helpful with shielding noise.

First, there appears to be outstanding post-service treatment records that may help substantiate the Veteran's claim.  During the June 2016 Board hearing, the Veteran explained that he received treatment for his ears shortly after service discharge at Mercy Hospital.  This is consistent with a statement from the Veteran's wife dated in March 2015 describing the Veteran's symptoms and complaints of hearing loss and buzzing in his ears following service discharge.  She also wrote that Dr. David Seviskowski of Mercy Medical Center in Des Moines, Iowa diagnosed the Veteran with hearing loss at a young age.  During the Board hearing, the Veteran stated that he would obtain and associate with the claims file any available records from Mercy Hospital and the undersigned held the record open for 30 days to allow submission of additional evidence in the form of private medical records from Mercy Hospital.  The Veteran did not respond, either with the records or with an explanation that the records were not available.

Although there are records from Mercy Medical Center in the claims file.  Records for hearing or ear treatment were never previously requested.  Given that the Veteran provided no response as to whether records from Mercy Medical Center for treatment of his ears were available, the Board concludes that a remand is necessary to avail him of VA's assistance in obtaining such records.  If additional records of hearing loss or tinnitus treatment or reports are obtained from Mercy Medical Center, then those records should be forwarded to the examiner who provided a nexus opinion in December 2013, or other qualified examiner if that examiner is not available, for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, to include records of treatment for his ears/hearing at Mercy Medical Center for the period from June 1969 to the present.

2.  Provided the Veteran responds, assist obtaining any additional evidence identified, following the procedures set forth in 38 C.F.R. § 3.159 with regards to requesting records.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  If, and only if, additional relevant records are obtained, return the claims file to the December 2013 VA examiner for preparation of an addendum opinion.  The entire claims file, including a copy of this Remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  If the December 2013 examiner is not available, ensure that the file is provided to another appropriate practitioner.  

The examiner must accomplish the following:  

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that current hearing loss is related to the Veteran's military service;

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that current tinnitus is related to the Veteran's military service.

The examiner is asked to provide a rationale for the opinions rendered.   

3.  Thereafter, readjudicate the claims that are the subject of this Remand.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINAHRT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

